Sub-Item 77O Rule 10f-3 Transactions Dreyfus Investment Grade Funds, Inc. -Dreyfus Intermediate Term Income Fund On January 10, 2012, Dreyfus Intermediate Term Income Fund (the "Fund"), purchased 1,000,000 3.875% Senior Notes due 2022 (the “Notes”) issued by Macy’s Retail Holdings Inc. at a purchase price of 99.189 including a commission of 0.650%. The Notes were purchased from Credit Susisse, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. BNY Mellon Capital Markets, a division of Scott & Stringfellow, LLC Merrill Lynch. Pierce, Fenner & Smith Incorporated BB&T Capital Markets Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Lloyds Securities Inc. PNC Capital Markets LLC RBS Securities Inc.
